Citation Nr: 0802862	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether there was clear and unmistakable error in the May 
1996 rating decision that assigned an effective date of March 
10, 1995 for grant a 100 percent disabling evaluation for the 
veteran's post traumatic stress disorder (PTSD).  

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1958.  He died in January 2005.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from February 2005, April 2005, and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In the February 2005 decision, the RO denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  

In the April 2005 decision, the RO denied the appellant's 
claim for entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  

In the February 2007 decision, the RO denied the appellant's 
claim that there was CUE in the May 1996 RO decision that 
assigned an effective date in March 2005 for grant of a 100 
percent disability evaluation for PTSD.  

In her November 2005 substantive appeal, the appellant 
requested a hearing before a member or members of the Board.  
In a letter received by the RO in March 2006, the appellant 
withdrew her request.  

In August 2006 the appellant testified during a hearing at 
the RO before a Decision Review Officer (DRO).  A transcript 
of that hearing is of record and has been reviewed.  


FINDINGS OF FACT

1.  The veteran died in January 2005; the Certificate of 
Death lists the immediate cause of his death as uremia, with 
underlying causes of chronic renal failure, diabetes mellitus 
and hypertension, with coronary artery disease as a 
significant condition contributing to his death.  

2.  At the time of the veteran's death, service connection 
had been established for PTSD, duodenal ulcer, and 
hemorrhoidectomy.  

3.  The veteran had been in receipt of a total (100 percent) 
disability rating since March 10, 1995.  

4.  The veteran's service connected disabilities did not 
cause or contribute to his death and there is no nexus 
between the cause of the veteran's death and his active 
service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).

2.  The May 1996 rating decision that assigned a 100 percent 
evaluation for the veteran's PTSD effective in March 1995 did 
not contain clear and unmistakable error.  38 C.F.R. § 
3.105(a) (2007).

3.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38  
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a  
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38  
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

Certain chronic diseases, including cardiovascular, renal 
disease and diabetes mellitus, may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R.  § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a).

Of record, is a Certificate of Death indicating that the 
veteran died in January 2005.  This document lists the 
immediate cause of death as uremia, of hours duration, with 
underlying causes of chronic renal failure, diabetes 
mellitus, and hypertension, all of years duration.  Coronary 
artery disease is listed as a significant condition 
contributing to the veteran's death.  

The Board finds that this document provides evidence against 
this claim, indicating that the veteran died from causes not 
related to service. 

At the time of the veteran's death, service connection had 
been established for PTSD, duodenal ulcer, and 
hemorrhoidectomy.  

Service connection for the cause of the veteran's death can 
be granted if the veteran's PTSD, duodenal ulcer, or 
hemorrhoidectomy was the principle or a contributory cause of 
his death.  Alternatively, service connection for the cause 
of the veteran's death can be granted if the veteran's 
chronic renal failure, diabetes mellitus, or hypertension had 
onset during active service or during an applicable 
presumptive period, or, if his coronary artery disease was 
both a contributory cause of his death and had onset during 
active service or during an applicable presumptive period.  

There is no evidence of record favorable to a finding that 
the veteran's duodenal ulcer or hemorrhoidectomy caused or 
contributed to his death.  Nor does the appellant argue that 
these conditions caused or contributed to the veteran's 
death.  The absence of mention of these conditions on the 
certificate of death is evidence that the veteran's death was 
unrelated to these disabilities.  

Rather, the appellant contends that the veteran's PTSD was a 
contributory cause of his death.  Specifically, in her 
November 2005 substantive appeal, the appellant reasoned that 
the veteran's PTSD had a negative effect on his ability to 
deal with his other medical problems in a positive manner.  

In an April 2005 letter, "M.J.", M.D. reported that the 
veteran suffered from hypertension, hyperlipidemia, diabetes 
mellitus, and chronic renal insufficiency which led to renal 
failure.  Dr. M.J. provided evidence favorable to the 
appellant's claim in that he reported that the veteran's PTSD 
led to treatment with several medications for pain and 
anxiety, opining that "[t]his compromised his ability to 
take care of his other existing medical problems and 
certainly indirectly lead to his passing."  

This is the only competent medical evidence linking any of 
the veteran's service-connected disabilities to his death.  

In August 2005, a VA examiner rendered a medical opinion as 
to the cause of the veteran's death.  In so doing, he 
indicated that he had reviewed the veteran's claims file and 
provided a detailed explanation of the pertinent information 
contained in the claims file.  Significantly, the examiner 
noted that a May 2002 clinical entry indicated that veteran 
was provided with health booklets for managing his health and 
given an opportunity to ask questions and discuss health 
matters during clinic visits.  He also noted that the May 
2002 entry reported that the veteran's level of understanding 
was good.  This is evidence that, at least in May 2002, the 
veteran's PTSD, or treatment for such, did not compromise his 
ability to address medical problems.  

More significantly, the VA examiner discussed Dr. M.J.'s 
explanation that treatment for the veteran's PTSD 
"compromised" the veteran's ability to deal with his 
medical problems.  Contrary to Dr. M.J.'s conclusion, the VA 
examiner stated that a more plausible conclusion is that any 
treatment for the veteran's PTSD, including counseling or 
medication, would have likely improved the veteran's ability 
to cope with life.  This examiner opined that it is illogical 
to conclude that treatment designed to improve the veteran's 
quality of life and help him cope would have interfered with 
his ability to cope with other problems.  He also explained 
that the medication used to treat the veteran's PTSD was 
Xanax, which he characterized as an anti-anxiety medication 
that does not appear to be an aggressive form of 
psychopharmacology.  

This examiner's final conclusion was that it is more 
plausible that conditions causing the veteran's death were 
virtually if not completely out of his control and not caused 
by mental or emotional issues.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board affords considerably greater weight to the VA 
examiner's opinion than to Dr. M.J.'s opinion expressed in 
the April 2005 letter.  The VA examiner's opinion included a 
comprehensive review and discussion of the history of the 
veteran's PTSD.  This opinion also contained a logical 
rationale for its conclusion, explaining that the 
pharmacological treatment for the veteran's PTSD was not 
aggressive and that it is illogical to draw a conclusion that 
accepted medical practices designed to improve a person's 
ability to cope with life, (which would include physical 
illness) would cause the opposite result.  Additionally, the 
examiner provided sound reasoning for his conclusion by 
stating the veteran's renal disease and hypertension were 
simply physical maladies out of the veteran's control rather 
than somehow dependent upon the veteran's emotional and 
mental health issues.  Given the absence of evidence to the 
contrary, the Board finds this reasoning compelling.  

Beyond this, the Board must find that the service and post-
service medical record provides evidence against this claim, 
clearly indicating none of the disorders that caused his 
death began in service, while also indicating no connection 
between his death and his service or his service connected 
disorders.  For example, there is no indication that the 
veteran was noncompliant with his medication because of his 
problems with PTSD.        

In contrast, Dr. M.J.'s opinion amounts to no more than an 
unsupported conclusion that medication prescribed for pain 
and anxiety compromised the veteran's ability to take care of 
his medical problems.  This physician does not explain how 
such medication did so, nor even reference which medication 
was actually prescribed for the veteran's PTSD.  Furthermore, 
there is no evidence that Dr. M.J. had any meaningful 
knowledge of the history of the veteran's PTSD, the effect of 
that PTSD on his capacity to address medical issues, or 
access to other than the veteran's history of physical 
illness.  

Moreover, the other pertinent evidence of record is 
consistent with the opinion rendered by the August 2005 
examiner and inconsistent with Dr. M.J.'s opinion.  Indeed, 
even Dr. M.J.'s clinical notes fail to mention any effect of 
the veteran's PTSD on his physical illnesses or his ability 
to attend to those illnesses.  The only references in those 
treatment notes are the inclusion of PTSD at the end of an 
October 1999 list of health problems, and a January 2004 note 
indicating that the veteran's spouse stated that the veteran 
had PTSD and a comment that there was probably some 
depression as well.  Thus, even Dr. M.J.'s own treatment 
records do not show a concern that the veteran's PTSD was 
interfering with management of his physical health problems.  

Additionally, apart from, and independent of, these 
deficiencies in Dr. M.J.'s opinion, his characterization that 
treatment of the veteran's PTSD "indirectly lead to his 
passing," is not a statement of PTSD contributing 
substantially or materially to the veteran's death.  Rather 
than a statement indicating that PTSD combined to cause death 
by aiding or lending assistance to the production of death, 
this characterization is, at best, one of a condition 
casually sharing in the production of death; not a 
contributory cause of death under VA regulations.  

Regardless, the Board finds that the probative weight of the 
August 2005 VA examiner's opinion far exceeds that of Dr. 
M.J.'s April 2005 opinion.  Hence, the preponderance of the 
medical opinion evidence is against the appellant's claim.  

As to the appellant's opinion that the veteran's PTSD was a 
contributory cause of his death, as a layperson, her opinion 
is not competent evidence.  In that regard, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some questions of a medical nature do lend themselves to lay 
evidence.  These include descriptions of observable symptoms, 
See Layno v. Brown, 6 Vet. App. 465 (1994), and the diagnosis 
of a condition when such condition can be diagnosed by its 
unique and readily identifiable features capable of lay 
observation,  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence is competent to report a 
contemporaneous medical diagnosis, or to describe symptoms at 
the time that supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

However, an opinion as to the contribution of a psychiatric 
illness to the cause of a veteran's death by physical 
illness, clearly falls outside the realm of knowledge 
possessed by a layperson.  In sum, the appellant's opinion as 
to the effect, if any, of the veteran's PTSD on his death is 
not competent evidence.  

As to those illnesses listed on the Certificate of Death, 
there is no evidence that any of these conditions had onset 
during service or within one year of service, or are 
otherwise etiologically related to the veteran's service.  

Service medical records show that, in June 1953, four months 
after arriving in Korea, the veteran reported symptoms of 
nervousness, heart pounding, breathing difficulties, 
weakness, and cold and moist hands.  He was diagnosed with 
anxiety reaction.  In March and April 1956, the veteran 
reported pain around his heart, dizziness, headaches, and 
that he passed out in the morning.  A diagnosis of syncope 
was rendered, with unknown origin.  

Following complaints of upper abdominal pain in March 1958, 
the veteran was admitted to a military hospital and 
subsequently referred for psychiatric evaluation.  The April 
1958report of that evaluation noted that the veteran had 
reported vomiting twice per week and that he had lost 40 
pounds during the nine months prior to admission.  The 
clinician noted that the veteran's weight had remained 
unchanged since an October 1957 physical examination.  The 
veteran was diagnosed with an ulcer and with passive 
dependency reaction and recommended for discharge due to his 
psychiatric condition.  There is no evidence that the veteran 
had diabetes mellitus, or any renal or cardiovascular 
disorder at that time.  

An April 1958 discharge report of medical examination shows 
normal clinical evaluations for the veteran's heart, vascular 
system, lungs and chest, and genito-urinary system.  Blood 
pressure readings were normal.  

These service medical records provide evidence against the 
appellant's claim.  This is particularly true given that the 
veteran complained of "pains around the heart" and fainting 
and the service medical personnel, thus on notice of the 
possibility of cardiovascular problems, found no 
abnormalities related to his cardiovascular system, or for 
that matter, his kidneys.  

Post-service, a report of physical examination dated in July 
1989 indicates that the veteran was first treated for high 
blood pressure in January 1984 and had surgical treatment for 
an aortic aneurysm in August 1986.  Upon physical 
examination, his heart was found to be of normal size, with 
no murmur, and regular rhythm.  

A summary of a March 1994 VA inpatient hospitalization 
indicates that the aneurysm was an abdominal aortic aneurysm.  
That summary also reported that the veteran underwent a hand 
crank exercise tolerance test that was terminated due to arm 
soreness but with no chest pain or ischemic 
electrocardiograph changes.  He was cleared by cardiology for 
umbilical hernia surgery at that time.  

In April 1996, the veteran underwent a VA examination with 
regard to his duodenal ulcer.  That examiner remarked in an 
addendum to his report that laboratory findings 
contemporaneous to the examination showed a blood sugar of 
289, which along with urinalysis findings, indicated that the 
veteran probably had diabetes mellitus.  As the veteran had 
given no history of diabetes mellitus, the examiner remarked 
that he would be informed to seek further evaluation.  Thus, 
the first evidence that the veteran had diabetes mellitus 
comes from April 1996.

The first evidence mentioning kidney abnormalities or disease 
comes in a June 1999 report that a recent ultrasound 
examination had shown a mass on the veteran's right kidney.  
This report also indicates that he veteran had a history of 
chronic renal insufficiency and hypertension.  In August 
1999, he was discharged from a two day hospital admission 
with diagnoses of congestive heart failure exacerbation, 
status post partial right nephrectomy secondary to renal cell 
carcinoma, adult onset diabetes mellitus, chronic renal 
insufficiency, and hypertension.  This is the first evidence 
of heart disease.  

This post service evidence is unfavorable to the appellant's 
claim because it shows that the veteran's renal disease, 
cardiac disease, hypertension, and diabetes mellitus, did not 
manifest until 28 years, or longer, after separation from 
active service.  This precludes presumptive service 
connection under 38 C.F.R. § 3.307 and § 3.309.  Furthermore, 
such a long period of time between service and treatment for 
any of these conditions is evidence that there has not been 
continuity of symptomatology or any other relationship to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Finally, there is no competent medical opinion or other 
evidence of record that the veteran's hypertension, heart 
disease, diabetes mellitus, and/or renal disease, had onset 
during his active service, or are related to his active 
service.

Based on the above, the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Hence, her claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

DIC benefits under 38 U.S.C.A. § 1318 and CUE

The appellant also seeks DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  Her claim under this theory of 
entitlement hinges on her claim that, but for a clear and 
unmistakable error in a May 1996 rating decision, the RO 
would have assigned an earlier effective date for a 100 
percent evaluation for the veteran's PTSD.  

If a veteran's death is not determined to be service 
connected, as in this case, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A.  § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who at death was either 
was in receipt of compensation, or was "entitled to 
receive" compensation, for service-connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).  

In the instant case, the veteran died on January [redacted], 2005.  
Prior to March 10, 1995, the veteran had service connected 
disabilities consisting of PTSD evaluated as 50 percent 
disabling since November 1991, a duodenal ulcer, evaluated as 
noncompensable (0 percent) and a hemorrhoidectomy, also 
evaluated as noncompensable.  

By rating decision dated in May 1996, the RO increased the 
evaluation for PTSD to 100 percent disabling, effective March 
10, 1995.  Therefore, a total rating had not been in place 
ten or more years immediately preceding death or for at least 
five years from the date of the veteran's separation from 
service.  The leaves only the question as to whether the 
veteran was entitled to receive compensation for service 
connected disability rated totally disabling at the time of 
his death. 

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.  

Of the above, the only available avenue for finding that the 
veteran was entitled to receive compensation for service 
connected disability rated totally disabling is if there was 
CUE in a prior decision.  

As a matter of explanation, other than a claim for CUE in a 
prior decision, any argument that the veteran simply should 
have had a 100 percent rating for 10 years prior to his death 
amounts to a claim based on "hypothetical entitlement".  
The law is settled that 38 C.F.R. 38 C.F.R. § 3.22 precludes 
hypothetical entitlement as a basis for establishing 
eligibility for DIC benefits under 38 U.S.C.A. § 1318 for 
claims, such as the appellant's, filed after January 2000.  

The appellant claims that there was CUE in a May 1996 rating 
decision.  In that decision, the RO assigned a 100 percent 
rating for the veteran's PTSD, effective in March 1995.  She 
contends that the RO should have assigned an earlier 
effective date for the 100 percent rating.  The RO notified 
the veteran of the May 1996 decision and of his appellate 
rights, that same month.  He did not appeal the decision and 
the decision became final.  See 38 U.S.C.A. § 7105(c), 38 
C.F.R.  § 20.1103.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A.  § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West  2002).  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  The Court of appeals has provided 
a three part test to determine if there was CUE in a prior 
decision, as follows: 

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts  were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  Luallen v. Brown, 
8 Vet.  App.92, 95 (1995).  A mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

To constitute CUE, errors must be "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  CUE " is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

In the August 2006 communication, the appellant explained the 
basis of her CUE claim, stating "it was noted in a hearing 
held in November 1992 that definite social and industrial 
impairment had resulted from his [the veteran's] [service 
connected] PTSD.  It is also noted that he last worked in 
1986.  Therefore, we contend that the 100 [percent] 
evaluation should be been assigned from 11-27-91, date of 
grant of SC."  

Similarly, the appellant's representative argues in an 
October 2007 statement that "[i]t is reasonable to assume 
that at least 2 months prior to 03-10-95 (date 100% 
established for PTSD) that the veteran was already suffering 
at the same level of disability (100%) that was established 
from 03-10-95.  We believe a Clear & unmistakable error (CUE) 
was made."  

The appellant's statement amounts to an argument that VA 
should have weighed the evidence differently.  As stated 
above, a disagreement as to how the facts were weighed in a 
decision does not constitute a valid CUE claim.  

The representative's argument is even less of a claim of CUE 
as the argument is that that VA should simply assume that the 
veteran was as disabled two months prior to March 1995 as he 
was in March 1995 and such assumption should constitute CUE.  
Thus, even if the facts could have been weighed differently 
and even if it were reasonable to assume that the veteran was 
as disabled two months prior to March 1995 as he was in March 
1995, finding CUE in the May 1996 decision would be contrary 
to statute, regulation and caselaw.  

However, the Board will explain the assignment of effective 
dates in order to provide the appellant with an understanding 
as to why there was no CUE in the May 1996 decision.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the May 1996 rating decision shows 
that the correct facts, as they were known at the time, were 
before the adjudicator.  Neither the appellant nor her 
representative has asserted otherwise.  Also clear, is that 
the May 1996 rating decision correctly applied the statutory 
and regulatory provisions extant at that time.  

38 U.S.C.A. § 5110(a) (1994) provides that, unless provided 
elsewhere in Chapter 51, the effective date of an award based 
on a claim of increase "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(b)(2) 
(1994) provides an exception to this general rule, stating 
that he effective date of an award of increased compensation 
shall be "[t]he earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  

38 C.F.R. § 3.400 (1996), the implementing regulation for 
U.S.C.A § 5110, similarly states that "[e]xcept as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  

The exception for claims for increased disability ratings is 
addressed in 38 C.F.R.  § 3.400(o), which does not differ 
from 38 U.S.C.A. § 5110(b)(2), other than to insert the word 
"factually" before "ascertainable".  

In a December 1994 decision, the Board determined that a 50 
percent evaluation was warranted for the veteran's PTSD.  
That decision took into account the November 1992 hearing 
testimony that the appellant referred to in her claim, as 
well as the fact that the veteran had been unemployed since 
1986.  The December 1994 Board decision is final, and 
reevaluation of that decision is not before the Board at this 
time.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  

The RO implemented that Board decision in a January 1995 
rating decision.  That decision was not appealed, and is 
thus, also final.  38 U.S.C.A. §7104(b); 38 C.F.R. § 20.1100.  

Following those decisions, the next communication received by 
VA regarding the severity of the veteran's PTSD was a claim 
for increased compensation based on unemployability; received 
On March 10, 1995.  The only medical evidence earlier than 
the March 10, 1995 claim, and following the Board decision, 
is a report of VA examination of March 1, 1995.  

Under 38 C.F.R. § 4.132, Diagnostic Code 4.132 (1996) a 100 
percent rating was assigned for PTSD where the following 
criteria were met:  

attitudes of all contacts except the most 
intimate were so adversely affected as to 
result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.   

Mental status examination in March 1995 found the veteran to 
have a mildly depressed mood, no psychosis, delusions, 
hallucinations, or organicity.  He was oriented times three 
with average intellect, fair memory, good judgment and 
insight was labeled "none".  The March 1995 examiner 
provided a diagnosis summing up the findings of the 
examination, stating that the veteran had moderate PTSD with 
moderate incapacity to work and moderate incapacity to 
socialize.  

Thus, even at the time just prior to March 10, 1995, and even 
if a misweighing of evidence could give rise to a finding of 
CUE, the medical evidence is hardly that which would compel 
reasonable minds to conclude that the RO committed "error" 
by not assigning a 100 percent rating due to the severity of 
the veteran's PTSD.  

At this juncture, the Board points out that the only basis 
for assigning the 100 percent rating as early as March 10, 
1995 was the date the veteran's claim was received rather 
than the severity of his PTSD on that date.  For reasons 
noted above, the evidence at that time does not support a 100 
percent evaluation. 

The Board notes that the appellant's representative's 
argument that the veteran was likely as disabled 2 months 
prior to March 1995 as he was on March 10, 1995, not only 
fails to state cognizable claim for CUE, but is contradicted 
by the March 1995 examination findings of moderate PTSD.

The appellant's claim for CUE fails because application of 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 to the evidence of 
record at the time of the May 1996 rating decision does not 
indicate a manifestly different outcome upon which reasonable 
minds could not differ and there is no indication that the 
facts, as known at the time, were not before the RO in May 
1996.  

Simply stated, a medical finding of moderate PTSD clearly 
provides evidence against a finding that the RO was 
"unmistakably wrong" in not awarding the veteran a 100 
percent evaluation for PTSD at that time. 

Having determined that there was no CUE in the May 1996 RO 
decision and as the appellant has not claimed CUE in any 
other decision, the statutory and regulatory requirements for 
DIC benefits under 38 U.S.C.A. § 1318 have not been met.  
Accordingly, in the absence of entitlement to a total 
service-connected disability rating for compensation on any 
basis for the time periods indicated in 38 C.F.R. §3.22, the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duties to notify and assist do not apply to claims 
for review of a prior final regional office decision on the 
basis of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

Other than as explained below, the VCAA duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letters sent to the veteran in February 2005 and in May 2005 
that fully addressed all four notice elements.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims for service connection for the cause 
of the veteran's death and for eligibility under 38 U.S.C.A. 
§ 1318.  The letters also informed the appellant of her and 
VA's respective duties for obtaining evidence, and asked her 
to submit evidence and/or information, which would include 
that in her possession, to the AOJ.  

Although the notice letters was not sent before the initial 
AOJ decisions in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of SOC's issued in November 2005 and January 
2007 and an SSOC issued in August 2006, collectively 
addressing both of her claims for which VCAA notice is 
required.  These readjudications were issued after VCAA 
notice was provided.  For these reasons, the timing error is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as this error did not affect the 
essential fairness of the adjudication.  

Here, the VCAA duty to notify has not technically been 
satisfied with respect to the duty specified in Hupp to 
inform a claimant of those conditions for which the veteran 
was service connected at the time of his death.  While this 
is an error in notice, only notice errors prejudicial to the 
appellant need be corrected.  Such is not the case here.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that failure to inform the 
appellant of the disabilities for which service-connection 
had been established during the veteran's lifetime did not 
affect the essential fairness of the adjudication because she 
has demonstrated actual knowledge of all meaningful notice 
that the RO could have provided and a reasonable person would 
understand from the notice provided what evidence was 
necessary to substantiate her claims.  

In a letter addressed to the President of the United States, 
dated in October 2005, the appellant stated that the veteran 
had PTSD for which he was "drawing" 100 percent disability.  
She stated the date that service connection was granted for 
that disability.  Thus, she was fully aware that the veteran 
was service-connected for PTSD.  Absent is only VCAA notice 
that the veteran had additional service-connected 
disabilities of a duodenal ulcer and a hemorrhoidectomy.  

Significantly, a reasonable person would have understood from 
the notice provided in the February 2005 letter what was 
needed to show that any disorder, including a duodenal ulcer 
or hemorrhoidectomy, caused the veteran's death.  That letter 
specifically informed the appellant that to establish service 
connection for cause of the veteran's death it must be shown 
that the condition causing his death had its onset during 
service or was permanently aggravated by his service.  Thus, 
this notice encompassed any condition that caused the 
veteran's death, irrespective of whether service connection 
had been previously established.  Hence, under the facts of 
this case, the lack of notice would have caused a reasonable 
person to submit more rather than less evidence, i.e. 
evidence not only that his duodenal ulcer or hemorroidectomy 
caused death but also evidence of onset of these conditions 
during service.  Therefore, the lack of notice that these 
conditions were already service-connected was not prejudicial 
to the appellant and no corrective action is required.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, VA has not obtained a medical opinion as to whether any 
of the conditions listed on the veteran's death certificate 
had onset during service or were otherwise etiologically 
related to his service.  Evidence of record demonstrates that 
none of these conditions were present in service or until 
many years after service.  Thus, the Board has found that 
lacking as to those conditions listed on the death 
certificate is the second element listed above, an event, 
injury, or disease occurring in service or within a 
presumptive period.  For this reason, the Board declines to 
obtain a medical opinion with regard to those conditions.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Also obtained and associated with the claims file 
are treatment records and letters from "M.J., M.D. and 
"L.T.", M.D.  A VA medical opinion was obtained in August 
2005 as to whether the veteran's PTSD was a cause of his 
death.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied as to all issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


